39 F.3d 1166
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Jon K. HARVEY, Defendant, Appellant.
No. 93-2332.
United States Court of Appeals,First Circuit.
Nov. 16, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Ronald R. Lagueux, U.S. District Judge ]
Scott A. Lutes for appellant.
Anthony C. DiGioia, Assistant United States Attorney, with whom Sheldon Whitehouse, United States Attorney, was on brief, for the United States.
D.R.I.
AFFIRMED.
Before Selya, Cyr, and Stahl, Circuit Judges.
Per Curiam.


1
Defendant's assignments of error in this case are utterly without merit.  The objection to the jury instruction was not properly preserved.  See Fed.  R. Crim.  P. 30 (requiring that objections to the charge be taken after the judge instructs the jury but before the jury retires to deliberate).  In any event, we discern no meaningful error in the charge.  The objection to the enhancement of the defendant's offense level for obstruction of justice, U.S.S.G. Sec. 3C1.1, is baseless, given the utter implausibility of the defendant's trial testimony and the facts of record.   See, e.g., United States v. Aymelek, 926 F.2d 64 (1st Cir. 1991).  Accordingly, the judgment below is summarily affirmed.  See Loc.  R. 27.1.


2
Affirmed.